Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 1 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 2 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 3 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 4 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 5 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 6 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 7 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 8 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 9 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 10 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 11 of 12
Case 18-40974-JMM   Doc 104-2 Filed 10/15/19 Entered 10/15/19 15:36:04   Desc
                           Exhibit B Page 12 of 12
